Citation Nr: 1000453	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-04 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right knee injury, currently rated as 10 percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to March 1973 
and from November 1974 to April 1979.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

In October 2007 the Veteran testified at a local RO hearing.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, left knee 
disability has been manifested by complaints of pain with 
functional impairment comparable to limitation of left knee 
flexion to no less than 50 degrees, with full extension; left 
knee instability has been shown.

2.  Throughout the rating period on appeal, right knee 
disability has been manifested by complaints of pain and 
intermittent locking, with functional impairment comparable 
to limitation of right flexion to no less than 42 degrees, 
with full extension; right knee instability has been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5257, 5258, 5260, 5261, 5262 (2009).

2.  The criteria for a rating in excess of 10 percent for 
right knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5257, 5258, 5260, 5261, 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in August 2004, March 2005, and 
February 2009 the Veteran was informed of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of the claims, the assistance that VA would 
provide to obtain evidence and information in support of the 
claims, and the evidence that should be submitted if there 
was no desire for VA to obtain such evidence.  38 U.S.C. § 
5103(a); Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009).  Importantly, the Board notes that the Veteran is 
represented in this appeal.  Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  The Veteran has submitted argument and 
evidence in support of the appeal.  Based on the foregoing, 
the Board finds that the Veteran has had a meaningful 
opportunity to participate in the adjudication of the 
increased rating claims such that the essential fairness of 
the adjudications are not affected.

In February 2009 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was 
completed prior to the initial AOJ adjudication of the claim.  
Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private medical records.  The 
Veteran has undergone (October 2004, July 2008, and August 
2009) VA examinations that addressed the medical matters 
presented on the merits by this appeal.  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations obtained in this case are adequate, 
as they included an examination of the Veteran and elicited 
his subjective complaints.  The VA examinations described the 
Veteran's disabilities on appeal in sufficient detail so that 
the Board is able to fully evaluate the claimed disability.  
The VA examiners made specific findings in accordance with 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining VA examinations with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).

At his August 2009 VA examination the Veteran indicated that 
he was in receipt of Social Security Administration (SSA) 
disability payments.  The Veteran indicated that his SSA 
disability concerned heart problems, and the Board finds that 
obtaining the Veteran's SSA records is not necessary to 
decide the Veteran's knee claims.

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claims.

Applicable Law

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
Veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.

As for Diagnostic Code 5257, a 10 percent rating contemplates 
slight knee impairment due to recurrent subluxation or 
lateral instability.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.

Under Diagnostic Code 5258, a 20 percent evaluation, the 
highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of 
leg motion is governed by Diagnostic Codes 5260 and 5261.  
Diagnostic Code 5260 concerns limitation of leg flexion.  A 
10 percent evaluation is for application where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees, and a 30 
percent rating applies where flexion is limited to 15 
degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a 10 percent evaluation is for 
application where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is 
limited to 15 degrees.  A 30 percent rating applies where 
extension is limited to 20 degrees.

Under Diagnostic Code 5262, a 20 percent evaluation is for 
assignment for malunion of the tibia and fibula with moderate 
knee or ankle disability.  A 30 percent evaluation is for 
assignment with marked knee or ankle disability.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant 
who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
Diagnostic Codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.

Further regarding the question of entitlement to separate 
evaluations, VAOPGCPREC 23-97 provides that a claimant who 
has arthritis and instability of the knee may, in some 
circumstances, be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 9-98.



Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claims.

By rating action in October 1979, service connection for left 
and right knee disability was established.  The Veteran's 
left and right knee disabilities are currently rated as 10 
percent disabling and are characterized by the RO as 
residuals of injury to the right (and left) knee, history of 
chondromalacia.  Private and VA X-rays have revealed 
degenerative joint disease of the knees, and private records 
reveal that the Veteran has received cortisone injections in 
an effort to alleviate his knee pain.  At his October 2007 RO 
hearing, the Veteran indicated that he could no longer 
exercise due to his knee problems and stated that his knees 
would sometimes give out.  The Veteran stated that bilateral 
knee replacement surgery had been recommended.

His claim for an increased rating for his service-connected 
knee disabilities was received on August 23, 2004.  See 38 
C.F.R. § 3.400(o)(2) (2009).

On VA examination in October 2004, the Veteran complained of 
knee discomfort with weight bearing activity and intermittent 
locking episodes of the right knee.  Range of motion of the 
left knee was 0 to 100 degrees, "actively passively" to 110 
degrees.  Range of motion of the right knee was 0 to 110 
degrees, actively, passively; it was noted that he could go 
to 120 degrees.

On VA examination in July 2008, the Veteran reported left and 
right knee pain, stiffness, giving way, and an inability to 
stand for more than a few minutes or walk more than 200 
yards.  Range of motion of the left knee was zero to 68 
degrees of active flexion with pain beginning at 62 degrees, 
and passive flexion to 70 degrees with pain beginning at 80 
degrees.  Range of motion of the right knee was zero to 86 
degrees of active flexion with pain beginning at 80 degrees, 
and passive flexion to 88 degrees with pain beginning at 80 
degrees.  

On VA examination in August 2009, the Veteran reported left 
and right knee instability, pain, stiffness, weakness, 
decreased speed of joint motion, and flare-ups.  
Range of motion of the left knee was to 55 degrees of flexion 
and normal (0 degrees) extension.  Range of motion of the 
right knee was to 60 degrees of flexion and normal (0 
degrees) extension.

Based on these findings, the criteria are not met for the 
next-higher rating, 20 percent, under Diagnostic Code 5260 or 
5261, for either knee, at any time during the rating period 
on appeal.  In so finding, the Board has considered 
additional limitation of function due to factors such as 
pain, weakness, incoordination and fatigability.  38 C.F.R. 
§§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  The October 2004 VA examiner essentially 
noted that Veteran's right knee motion was (after three 
repetitions) limited by stiffness and discomfort, but not 
fatigability, and further noted that left knee motion was 
repeated without fatigability; knee strength was 5/5.  The 
July 2008 VA examiner noted that the Veteran had increased 
knee pain after repetitive use, but noted that there was no 
reduction in limitation of motion due to weakness, fatigue, 
or weakness.  The August 2009 VA examiner noted that the 
Veteran's knees, after repetitive motion, had the following: 
left knee flexion of 0 to 50 degrees with extension to 0 
degrees, and right knee flexion to 42 degrees, with extension 
to 0 degrees.  While the Veteran's private examiner has noted 
bilateral knee pain complaints, even when considering 
additional functional limitation due to pain, the competent 
findings do not indicate a disability picture comparable to 
having knee flexion limited to 30 degrees or knee extension 
limited to 15 degrees, for either knee, as is necessary in 
order to achieve the next-higher 20 percent evaluation under 
Diagnostic Code 5260 or 5261.

The Board notes that VAOPGCPREC 9-2004 (September 17, 2004) 
holds that where a claimant who has both limitation of 
flexion and limitation of extension of the same leg, such 
must be rated separately under Diagnostic Codes 5260 and 5261 
to be adequately compensated for functional loss associated 
with injury to the leg.  In the present case, however, the 
medical findings previously discussed do not establish loss 
of left knee or right knee flexion or extension to a 
compensable degree at any time during the rating period on 
appeal, and separate evaluations pursuant to VAOPGCPREC 9-
2004 are not appropriate.

As for Diagnostic Code 5257, the Board notes that the October 
2004 VA examiner specifically noted that there was no knee 
instability and that the Veteran's drawer sign was negative 
for recurrent subluxation or lateral instability of the left 
or right knee.  While complaints of knee locking were made at 
the October 2004 VA examination, such was not shown by the 
objective findings at that time.  The July 2008 VA examiner 
noted that the Veteran had anterior and posterior cruciate 
ligament instability in both knees.  The extent of the 
instability was characterized as mild.  On VA examination in 
August 2009, it was noted as medical history that the Veteran 
complained of bilateral knee instability, although no 
instability of the left or right was noted on physical 
examination.  Massive crepitus and grinding were also 
reported.  Based on these findings, the Board finds that a 
rating of 10 percent for slight impairment due to lateral 
instability under Diagnostic Code 5257 is warranted.

As moderate impairment due to lateral instability of the 
knees has not been shown or described as such by any 
healthcare professional, a 20 percent rating is not warranted 
for moderate impairment of the knee under Diagnostic Code 
5257.  In this regard, the Board observes that the July 2008 
VA examiner found that the instability was only mild.

Medical records associated with claims file, including 
September 2004 private X-rays, have revealed arthritis of the 
knees.  An August 2009 VA examiner, however, has essentially 
stated that the Veteran's minimal medial compartment 
narrowing and degenerative joint disease were not related to 
his service-connected knee disability.  As such, a separate 
rating for arthritis is not for consideration.  VAOPGCPREC 
23-97.

As no effusion into the knee joints has been shown, a 20 
percent rating under Diagnostic Code 5258 is not for 
application.  Similarly, as the evidence fails to demonstrate 
malunion of the right or left tibia or fibula, a higher 
rating is not possible under Diagnostic Code 5262.

In sum, the evidence of record reveals a disability picture 
consistent with the 10 percent evaluation assigned for left 
and right knee disability.

Conclusion

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In 
addition, the Board acknowledges that the Veteran is 
competent to give evidence about what he observes or 
experiences; for example, he is competent to report that he 
experiences certain symptoms, such as pain in his knees.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board 
finds the Veteran to be credible in his reports of the 
symptoms he experiences, and has reviewed his statements, 
information provided at examinations, and his October 2007 RO 
hearing testimony.  However, as with the medical evidence of 
record, the Veteran's account of his symptomatology describes 
ratings consistent with the ratings assigned by this 
decision.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit more favorable determinations.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board 
finds that the Veteran's service-connected left and right 
knee disabilities are not so unusual or exceptional in nature 
as to render his schedular rating inadequate.  The Veteran's 
disabilities have been evaluated under the applicable 
diagnostic codes that have specifically contemplated the 
level of occupational impairment caused by his left and right 
knee disability.  The evidence does not reflect that the 
Veteran's left or right knee disability, alone, has caused 
marked interference with employment or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

A rating in excess of 10 percent for residuals of a left knee 
injury is denied.

A rating in excess of 10 percent for residuals of a right 
knee injury is denied.


REMAND

The September 2009 VA examiner noted that the Veteran's left 
and right knee disabilities posed a significant effect upon 
the Veteran's usual occupation.  The Board observes that the 
Veteran's service-connected disabilities also include lumbar 
strain (rated 20 percent disabling), left ankle arthritis 
(rated 10 percent disabling), tinnitus (rated 10 percent 
disabling), and bilateral hearing loss (rated 
noncompensable).  The combined rating for service-connected 
disability is 50 percent.

A request for TDIU need not be expressly raised by a Veteran, 
but may be reasonably raised by the record.  In the present 
case, the Board finds that the September 2009 VA examiner's 
comments, when considered in light of the Veteran's over-all 
service-connected disability picture raises the issue of 
unemployability.  A request for TDIU is not a separate claim 
for benefits, but rather, in the present case, involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, as part of the initial adjudication of a claim.  
The issue of TDIU has not been adjudicated by the RO.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the 
Board remands the issue of entitlement to TDIU to the RO for 
development and adjudication.

In order to properly adjudicate the TDIU claim, the Board 
finds that the Veteran's SSA records should obtained and a VA 
examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to a total rating 
for compensation purposes based on 
individual unemployability (TDIU) in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. § 
3.159 (2009), and applicable legal 
precedent.  

2.  The AOJ should contact the Social 
Security Administration (SSA) and request 
a copy of the Veteran's records regarding 
any award of SSA disability benefits, 
including any SSA administrative 
decision(s) (favorable or unfavorable), 
and the medical records upon which the 
decision(s) were based.

3.  Thereafter, schedule the Veteran for 
a general medical examination to 
determine whether all service-connected 
disabilities, considered in combination, 
render the Veteran unemployable.  The 
examiner is requested to furnish an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) 
that the Veteran's service-connected 
disabilities render him unemployable.

4.  Adjudicate the issue entitlement to a 
total rating for compensation purposes 
based on individual unemployability.  If 
the benefit sought is not granted, issue 
a Supplemental Statement of the Case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board, as 
appropriate for further appellate consideration.

The purpose of this REMAND is to comply with the Court's 
holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) and to 
obtain additional development, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


